Citation Nr: 0030941	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  97-28 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.

This appeal arises from a February 1997 rating decision of 
the Detroit, Michigan Regional Office (RO) which denied 
service connection for PTSD.  By rating decision in July 
1998, entitlement to service connection for generalized 
anxiety disorder was denied.  The Board has characterized the 
issue at bar as entitlement to service connection for a 
psychiatric disorder to include PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at a July 2000 Travel Board hearing.


REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the RO should apply the provisions of the Act to the current 
claim.

The Board also notes that effective March 7, 1997, VA revised 
the regulations pertaining to PTSD to conform with the 
decision of Cohen v. Brown, 10 Vet. App. 128 (1997).  Prior 
to March 7, 1997, the following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The RO should utilize the revised 
regulation which provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the claimed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

The RO should obtain all current treatment records relative 
to the veteran's psychiatric treatment.

Although it is neither contended nor does the evidence show 
that the veteran was engaged in combat while stationed in 
Vietnam, the duty to assist extends to assisting the veteran 
in the verification of putative stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court analysis divides into two major 
components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

The RO should contact the U.S. Army Liaison at the National 
Archives and Records Administration in St. Louis, Missouri 
and request morning reports for the veteran's unit while he 
served in Vietnam from November 1966 to October 1967. 

The RO should then provide the U.S. Armed Services Center for 
Research of Unit Records with all available stressor 
information.  Prior thereto, another attempt should be made 
to obtain more detailed information from the veteran.  The 
importance of his providing this evidence should be made 
clear.  The veteran should then be afforded a thorough and 
contemporaneous VA psychiatric examination that takes into 
account the records of prior medical treatment.   

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers where he has 
received treatment for psychiatric 
disability to include PTSD.  Thereafter, 
the RO should obtain legible copies of 
all such records.  Once obtained, all 
records must be associated with the 
claims folder. 

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

3.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain morning reports for 
HHC4th Bn 12th Inf 199th Inf Bd USARV 
from November 1966 to October 1967.

4.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 22150 
for verification of the veteran's 
putative stressors. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  
The RO should then carefully review all 
evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to their 
logical conclusion.  

6.  The veteran should be afforded a VA 
psychiatric examination.  Any alleged 
stressors which have been verified should 
be made known to the examiner.  It is 
imperative that the examiner review the 
claims folder prior to the examination, 
and that all indicated psychological 
testing is undertaken.  The examiner 
should render opinions as to whether it 
is at least as likely as not that the 
veteran suffers from PTSD resulting from 
his military experiences in Vietnam and 
whether any other psychiatric diagnosis 
may be attributed to the veteran's 
service.  It should be stated whether a 
diagnosis of PTSD is linked to a specific 
corroborated stressor event experienced 
during service pursuant to the diagnostic 
criteria set forth in Diagnostic And 
Statistical Manual of Mental Disorders 
(DSM-IV).  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based, with reference to those stressors 
verified by the RO, discuss the etiology 
of the veteran's PTSD, and provide all 
factors upon which the diagnosis was 
made.

7.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

8.  When the above developments 
pertaining to the veteran's claim have 
been completed, the case should be 
reviewed by the RO.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case.  This 
must contain the latest regulations 
concerning service connection for PTSD.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional medical information.  No inference should 
be drawn regarding the final disposition of the veteran's 
claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


